UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 033-26828 SOURCE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Delaware 80-0142655 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1093 Broxton Avenue Suite 210 Los Angeles, CA 90024 (Address of principal executive offices) (Zip Code) (310) 443-9246 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock: As of June 25, 2013,there were 4,061,637 shares of common stock issued and outstanding. EXPLANATORY NOTE Source Financial, Inc. (the “Company”), is filing this Amendment Number 1 (the “Amendment”) to its Quarterly Report on Form 10-Q as filed with the Securities and Exchange Commission (the “Commission”) on June 14, 2013 (the “Original Filing”). The Company is filing this Amendment to correct the Company’s I.R.S. Employer Identification Number and amount of shares issued and outstanding on the cover page of the Original Filing. No changes have been made to the Original Filing other than to add the information as described above.This Amendment should be read in conjunction with the Original Filing. This Amendment speaks as of the date of the Original Filing, does not reflect events that may have occurred after the date of the Original Filing and does not modify or update in any way the disclosures made in the Original Filing, except as required to reflect the revisions discussed above. SOURCE FINANCIAL, INC. FORM 10-Q April 30, 2013 INDEX PART I—FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Control and Procedures 9 PART II—OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 12 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Source Financial, Inc. (Formerly Known as The Wiki Group, Inc.) Index to Financial Statements April 30 and January 31, 2013 Page Number Report of Independent Registered Public Accounting Firm Financial Statements: Balance Sheets as of April 30 and January 31, 2013 F-2 Statements of Operations for the three months ended April 30, 2013 and 2012 F-3 Statement of Changes in Shareholders' Deficit for the three months ended April 30, 2013 and year ended January 31, 2013 F-4 Statement of Cash Flows for three months ended April 30, 2013 and 2012 F-5 Notes to Financial Statements F-6 to F-9 F-1 Source Financial, Inc. (Formerly Known as The Wiki Group, Inc.) Balance Sheets As of April 30, 2013 and January 31, 2013 April 30, January 31, Assets Current assets: Cash and cash equivalents $ $ Prepaid expenses - Total current assets Fixed assets: Computer equipment Less: accumulated depreciation ) ) Fixed assets, net Other assets: Deposits Domain names Software development costs Deferred payment processing costs Total other assets $ $ Liabilities and Shareholders' Deficit Liabilities Current liabilities: Accounts payable $ $ Accrued expenses Derivative liabilities Convertible notes payables, net of discounts on debt of $22,507 and $24,895 Total current liabilities Total liabilities Stockholders' (deficit) Preferred stock, Series A, at $0.01 par value; 10,000,000 shares authorized; none issued and outstanding at April 30, 2013 and January 31, 2013 - - Common stock; at $0.1 par value; 500,000,000 shares authorized; 2,061,637 shares issued and outstanding at April 30, 2013 and 207,664,055 shares (pre-split) issued and outstanding at January 31, 2013 Additional paid-in capital Accumulated deficit ) ) Treasury stock, 98,375 common shares, at cost ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. F-2 Source Financial, Inc. (Formerly Known as The Wiki Group, Inc.) Statements of Operations For the three months ended April 30, Revenues $ $ Cost of sales Gross profit ) ) Selling, general and administrative expenses Research and development costs - - Operating expenses Income (loss) from operations ) ) Other income (expenses): Gain (loss) from derivative liabilities Interest expense ) ) Total other income (expenses) ) (Loss) before provision for income taxes ) ) Provision for income taxes - - Net (loss) $ ) $ ) Earnings (Loss) Per Share: Basic and Fully Diluted Earnings (loss) per common share $ ) $ ) Weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. F-3 Source Financial, Inc. (Formerly Known as The Wiki Group, Inc.) Statement of Changes in Stockholders' Deficit For the Period February 1, 2012 to April 30, 2013 Additional Preferred Stock Common Stock Paid In Treasury Stock Accumulated Shares Amount Shares Amount Capital Shares Amount Deficit Total Balance - February 1, 2012 - $
